                 Case 2:20-cr-00087-WBS Document 17 Filed 10/29/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00087-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   SCOTT SWEED,                                         DATE: October 26, 2020
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on October 26, 2020.

21          2.       By this stipulation, defendant now moves to continue the status conference until

22 December 7, 2020, and to exclude time between October 26, 2020, and December 7, 2020, under Local

23 Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes multiple reports and several hundred photographs. Additional discovery in the form of

27          an audio recording was received by the government last week (the week of October 19, 2020),

28          and will be produced to the defendant or made available for inspection.


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00087-WBS Document 17 Filed 10/29/20 Page 2 of 3


 1               b)      Counsel for defendant desires additional time to review the evidence, conduct

 2        independent factual investigation, and otherwise prepare for trial.

 3               c)      Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5        into account the exercise of due diligence.

 6               d)      The government does not object to the continuance.

 7               e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of October 26, 2020 to December 7,

12        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14        of the Court’s finding that the ends of justice served by taking such action outweigh the best

15        interest of the public and the defendant in a speedy trial.

16                                    [CONTINUED ON NEXT PAGE]

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00087-WBS Document 17 Filed 10/29/20 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: October 27, 2020                                   MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ CAMERON L. DESMOND
 9                                                             CAMERON L. DESMOND
                                                               Assistant United States Attorney
10

11
     Dated: October 27, 2020                                   /s/ Mark Reichel
12                                                             Mark Reichel
13                                                             Counsel for Defendant
                                                               SCOTT SWEED
14

15
                                             FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED.
17
            Dated: October 28, 2020
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
